            Case 3:17-cv-00101-RDM Document 288 Filed 05/06/19 Page 1 of 3

1700 G Street NW,
Washington, DC 20552
May 6, 2019
Via ECF
The Honorable Thomas I. Vanaskie, Special Master
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503

       Re:     CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM
Dear Judge Vanaskie:
        The Bureau submits this letter to address two issues regarding Special Master Report #5
(Doc. 279). First, in response to the opportunity for the parties to submit objections to the
preliminary conclusions expressed in the Report, the Bureau respectfully objects to the production
of the Technical Assistance documents in Category 79, discussed in Part II.C.1 of the Report. The
Bureau does not object to the preliminary conclusion to produce other documents specified in the
Report. Second, the Bureau responds to the instruction in footnote 6 of the Report regarding the
Bureau’s attorney-client privilege and common interest privilege assertions over certain documents.
       1.      Objection to Production of Technical Assistance Documents in Category 79
        The Bureau objects to production of the Technical Assistance documents in Category 79
because the Court’s Memorandum Opinion denying Defendants’ motion to dismiss (Doc. 57)
forecloses Defendants’ relevance argument as to those documents. In light of the lack of relevance
of the documents, the Bureau believes that Defendants cannot demonstrate the “particularized” or
“compelling” need to overcome the government’s interest in protecting its pre-decisional and
deliberative communications. See, e.g., United States v. Farley, 11 F.3d 1385, 1389-90 (7th Cir.
1993); EEOC v. FAPS, Inc., 2012 WL 1656738, at *26 (D.N.J. May 10, 2012).
        The Report states that the first factor for overcoming the deliberative process privilege
(relevance) weighs in favor of Defendants because the Technical Assistance documents might
support Defendants’ defense that they “complied with their contractual obligations.” Report at 14-
15. But the Court has already held that even if Defendants had complied with their contractual
obligations, that would not be a defense to the Bureau’s claims under the Consumer Financial
Protection Act (CFPA). In their motion to dismiss, Defendants argued that the Bureau’s CFPA
claims should be dismissed because Defendants’ contracts with the Department of Education
“specify in minute detail how servicers are supposed to collect payments and communicate with
borrowers and, importantly, how servicers are paid for these activities,” and the Bureau’s CFPA
claims improperly imposed “additional unannounced servicing requirements beyond those set forth
in the comprehensive regulatory and contractual architecture governing federal student loans.” Doc.
29 at 1-2. In its Memorandum Opinion denying the motion to dismiss, the Court held that “even
assuming the truth of” Navient’s assertion “that it complied with . . . Navient’s contracts with the
Department of Education,” “complying with . . . contractual obligations does not relieve Navient of
its obligation to refrain from committing acts that are unlawful under the [CFPA].” Doc. 57 at 20.
       Thus, the defense that Navient complied with its contractual obligations was squarely
presented to the Court, and the Court rejected it. This ruling is the law of the case. See Arizona v.
                                                   1
            Case 3:17-cv-00101-RDM Document 288 Filed 05/06/19 Page 2 of 3



California, 460 U.S. 605, 618 (1983), decision supplemented, 466 U.S. 144 (1984) (“[W]hen a
court decides upon a rule of law, that decision should continue to govern the same issues in
subsequent stages in the same case.”); Christianson v. Colt Indus. Operating Corp., 486 U.S. 800,
816 (1988) (“This rule of practice promotes the finality and efficiency of the judicial process by
protecting against the agitation of settled issues.”) (quotation omitted). And because the Court’s
ruling states that it applies “even assuming the truth of [Defendants’] assertions” that they complied
with their contractual obligations (Doc. 57 at 20 (emphasis added)), discovery regarding
Defendants’ purported compliance with their contractual obligations is unnecessary. While courts
typically draw all reasonable inferences regarding the evidence in favor of the plaintiff in ruling on
motions to dismiss, 1 the Court applied the opposite presumption in disposing of Defendants’
contract compliance defense as a matter of law, by assuming that the evidence on that issue would
be maximally favorable to Defendants. Thus, Defendants cannot establish a need, based on
purported relevance to Defendants’ contract compliance defense, that is sufficient to overcome the
Bureau’s substantial interest in protecting its pre-decisional and deliberative documents.
       Moreover, to the extent Defendants seek to recast their rejected contract compliance defense
as a new argument that their purported compliance with the contract defeats the Bureau’s CFPA
claims because such compliance somehow demonstrates the “reasonableness” of their conduct, that
argument is the same defense cloaked in new language, and it fails for the same reason. It is not
even clear how Defendants are able to equate contract compliance with a concept of
“reasonableness” that insulates them from liability for other legal violations – a notion that is
completely at odds with what the contract actually says. 2 But in any event, issues regarding contract
compliance are separate from the question of whether Defendants violated the CFPA. See Doc. 57
at 20.
        However Defendants choose to phrase their arguments for overcoming the deliberative
process privilege, at bottom, these arguments amount to nothing more than the claim that their
purported compliance with their contracts “relieve[s] [them] of [their] obligation to refrain from
committing acts that are unlawful under the [CFPA]” – a result that is precluded by the Court’s
prior ruling. Thus, the Bureau respectfully objects to the production of the documents in Category
79.
       2.      Response to Instruction in Footnote 6
       Footnote 6 of the Report directed the Bureau to identify what parts, if any, of Documents
171-198 listed in the Bureau’s February 11, 2019 supplemental privilege log are protected by the
attorney-client or common interest privileges. As the Report acknowledges, the Bureau also asserts

       1
         See, e.g., Connelly v. Lane Constr. Corp., 809 F.3d 780, 790 (3d Cir. 2015) (on motion to
dismiss, a court construes the complaint’s “factual allegations to be true, construe those truths in the
light most favorable to the plaintiff, and then draw all reasonable inferences from them”).
       2
          Notably, a failure to comply with federal laws enforced by regulators other than the
Department of Education is prohibited by the contract. The contract itself indicates that Defendants
are “responsible for maintaining a full understanding of all federal and state laws and regulations . .
. and ensuring that all aspects of the service[s] continue to remain in compliance as changes occur.”
Doc. 29-1, at NAV-00000024. Driving home the point, the contract indicates, in multiple places and
in clear terms, that Defendants are “required to meet all statutory and legislative requirements.” Id.
at NAV-00000027, NAV-00000045, NAV-00000059.
                                                   2
           Case 3:17-cv-00101-RDM Document 288 Filed 05/06/19 Page 3 of 3



the deliberative process privilege (as described in Category 79) over these documents. This letter
addresses only the Bureau’s assertions of the attorney-client and common interest privileges as
described in Categories 83 and 84. As explained below, for all of the emails at issue, the Bureau’s
assertions of the attorney-client and common interest privileges apply to all of the redactions that
were previously made. As further explained below, with respect to the drafts attached to those
emails, the Bureau does not assert the attorney-client and common interest privileges over two of
the drafts (Documents 172 and 176), asserts these two privileges for only certain comment bubbles
in six of the drafts (Documents 174, 178, 180, 182, 184, and 186), and asserts these two privileges
for the entirety of the remaining three drafts (Documents 188, 191, and 193).
         Documents 171-186 are email communications relating to the drafting of the July 20, 2016
Memorandum regarding “Policy Direction on Federal Student Loan Servicing” (the Policy
Memorandum), and attached drafts of the Policy Memorandum. The Bureau asserts the attorney-
client privilege over all of the redacted portions of the emails (Documents 171, 173, 175, 177, 179,
181, 183, and 185) and over all comments from Bureau attorneys in the margin of the Policy
Memorandum drafts attached to those emails (Documents 174, 178, 180, 182, 184, and 186). 3 The
redacted portions of those emails and the attorney comments in the margin of those drafts contain or
reflect legal advice regarding the drafting of the Policy Memorandum. 4
        Documents 187-198 are email communications and attached documents concerning the
drafting of a part of the Policy Memorandum related to partial payments. The Bureau asserts the
attorney-client and common interest privileges over all of the redacted portions of the emails
(Documents 187, 189, 190, 192, 194, 195, 196, 197, and 198) and all of the drafts attached to
certain of those emails (Documents 188, 191, and 193). The emails were sent for the purpose of
obtaining, providing, or applying legal advice from an attorney in the Department of Education
regarding a regulation relating to the drafting of a part of the Policy Memorandum. The redacted
portions of the emails, and the entirety of the attached drafts (which include extensive tracked edits
and comments from the Department of Education attorney) contain or reflect the attorney’s legal
advice. These materials also reflect sharing of information between the Bureau and the Department
of Education relating to and in furtherance of common interests relating to student loan servicing.
       If Your Honor has any questions regarding the foregoing, the Bureau would welcome the
opportunity to address those questions at the May 7, 2019 teleconference or in writing.
                                                       Respectfully submitted,

                                                       /s/ Manuel Arreaza



       3
        The Bureau attorneys whose comments in the margin are contained in these drafts include
Brian Shearer, Martha Fulford, and John Pitts, and their comments are titled with their initials (SB,
FM, and PJ). The two drafts at Documents 172 and 176 do not contain any such comments, and
accordingly, the Bureau is no longer asserting the attorney-client privilege over those documents.
       4
          While the Bureau does not assert the attorney-client privilege over the drafts in their
entirety, those drafts are independently protected by the deliberative process privilege under
Category 79. The Bureau agrees with the Report’s preliminary conclusion that those drafts should
not be produced. Report at 17-18.
                                                   3
